Exhibit 10.8

6. Form of Restricted Stock Award Agreement to Executives under the Company’s
2002 Stock Incentive Plan (non-competition with clawback for fraud in connection
with material misstatements) (2009)

LOGO [g55188logo.jpg]

RESTRICTED STOCK AWARD

Award Number:             

 

Award Date

  Number of Shares   Final Vesting Date

THIS CERTIFIES THAT UnitedHealth Group Incorporated (the “Company”) has on the
Award Date specified above granted to

«Name»

(“Participant”) an award (the “Award”) of that number of shares (the “Shares”)
of UnitedHealth Group Incorporated Common Stock, $.01 par value per share (the
“Common Stock”), indicated above in the box labeled “Number of Shares,” subject
to certain restrictions and on the terms and conditions contained in this Award
and the UnitedHealth Group Incorporated 2002 Stock Incentive Plan (the “Plan”).
A copy of the Plan is available upon request. In the event of any conflict
between the terms of the Plan and this Award, the terms of the Plan shall
govern. Any terms not defined herein shall have the meaning set forth in the
Plan.

* * * * *

1. Rights of the Participant with Respect to the Shares. With respect to the
Shares, on and after the Award Date and until the date or dates on which the
Shares vest and the restrictions with respect to the Shares lapse in accordance
with Section 2, 3 or 4, Participant shall have all of the rights of a
shareholder of the Common Stock, including the right to vote the Shares and the
right to receive dividends thereon, unless and until the Shares are forfeited
pursuant to Section 4 or 7. The rights of Participant with respect to the Shares
shall remain forfeitable at all times prior to the date or dates on which such
rights become vested, and the restrictions with respect to the Shares lapse, in
accordance with Section 2, 3 or 4. Subject to the restrictions and terms of this
Award, after the Shares vest pursuant to Section 2, 3 or 4, Participant shall
have all of the rights of a shareholder of the Common Stock with respect to the
Shares (including, without limitation, the right to vote the Shares and to
receive cash dividends).



--------------------------------------------------------------------------------

2. Vesting. Subject to the terms and conditions of this Award, [            %]
of the Shares shall vest, and the restrictions with respect to the Shares shall
lapse, on each of the [            ] and [            ] anniversaries of the
Award Date if Participant remains continuously employed by the Company or any
Affiliate or continues to serve on the Board of Directors of the Company until
the respective vesting dates.

3. Early Vesting Upon Change in Control. Notwithstanding the other vesting
provisions contained in Section 2, but subject to the other terms and conditions
set forth herein, upon the effective date of a Change in Control, all of the
Shares shall become immediately and unconditionally vested and exercisable, and
the restrictions with respect to all of the Shares shall lapse. For purposes of
this Award, a “Change in Control” shall mean the sale of all or substantially
all of the Company’s assets or any merger, reorganization, or exchange or tender
offer which, in each case, will result in a change in the power to elect 50% or
more of the members of the Board of Directors of the Company.

4. Forfeiture or Early Vesting Upon Termination of Employment.

(a) Termination of Employment Generally. If, prior to vesting of the Shares
pursuant to Section 2 or 3, Participant ceases to be an employee of the Company
or any Affiliate, or ceases to serve on the Board of Directors of the Company,
for any reason (voluntary or involuntary) other than (i) death or permanent
long-term disability or (ii) a termination of employment that results in
severance or separation pay being paid to Participant, and at the time of such
termination Participant is not eligible for Retirement (as defined below), then
Participant’s rights to all of the unvested Shares shall be immediately and
irrevocably forfeited.

(b) Death or Permanent Long-Term Disability. If Participant dies while employed
by the Company or any Affiliate, or if Participant’s employment by the Company
or any Affiliate is terminated due to Participant’s failure to return to work as
the result of a permanent long-term disability that renders Participant
incapable of performing his or her duties as determined under the provisions of
the Company’s long-term disability insurance program applicable to Participant,
then all unvested Shares shall become immediately vested, and the restrictions
with respect to all of the Shares shall lapse, as of the date of such long-term
disability or death. No transfer by will or the applicable laws of descent and
distribution of any Shares that vest by reason of Participant’s death shall be
effective to bind the Company unless the Committee shall have been furnished
with written notice of such transfer and a copy of the will or such other
evidence as the committee of the Board of Directors administering the Plan (the
“Committee”) may deem necessary to establish the validity of the transfer.

(c) Severance. If Participant is entitled to severance under the Company’s
severance pay plan as in effect on the date hereof and the Participant is not
eligible for Retirement (as defined below) at the time of termination of
employment, then the Shares shall continue to vest, and the restrictions with
respect to the Shares shall continue to lapse, for the period of such severance.
If Participant is entitled to severance under an employment agreement entered
into with the Company, then the

 

2



--------------------------------------------------------------------------------

Shares will continue to vest, and the restrictions with respect to the Shares
shall continue to lapse for the period of such severance that Participant is
eligible to receive as of the date hereof. If Participant is entitled to
separation pay other than under the Company’s severance pay plan or an
employment agreement, then vesting of the Shares, and lapsing of their
restrictions, shall continue for the lesser of (i) the period Participant would
have received payments under the severance pay plan as in effect on the date
hereof, had Participant been eligible for such payments; or (ii) the period of
separation pay. In either case, should Participant be paid in a lump sum versus
bi-weekly payments, the Shares shall continue to vest for the time in which
severance or separation pay would have been paid had it been paid bi-weekly.

(d) Retirement. If the Participant’s employment by the Company or any Affiliate
is terminated and at the time of termination is eligible for Retirement, then
the vesting of the Shares shall continue as if such termination of employment
had not occurred, subject to “Forfeiture of Shares” below; provided the
Committee or the Chief Executive Officer of the Company may accelerate the lapse
of restrictions on such Shares to such an earlier date as the Committee or the
Chief Executive Officer of the Company may establish in its or his or her
discretion.

(e) For purposes of this Award, “Retirement” means the termination of employment
of a Participant who is age 55 or older with at least ten years of Recognized
Employment with the Company or any Affiliate other than by reason of (i) death
or permanent long-term disability or (ii) Misconduct.

For purposes of this Award, “Recognized Employment” shall include only
employment since the Participant’s most recent date of hire by the Company or
any Affiliate, and shall not include employment with a company acquired by
UnitedHealth Group or any Affiliate before the date of such acquisition.

For purposes of this Award, “Misconduct” shall mean a Participant’s
(a) violation of, or failure to act upon or report known or suspected violations
of, the Company’s Principles of Ethics and Integrity, or (b) commission of any
illegal, fraudulent, or dishonest act or gross negligent or intentional
misrepresentation in connection with the Participant’s employment.

5. Restriction on Transfer. Until the Shares vest pursuant to Section 2, 3 or 4,
the Shares may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or encumbered, and no attempt to transfer unvested Shares,
whether voluntary or involuntary, by operation of law or otherwise, shall vest
the transferee with any interest or right in or with respect to the Shares.
Notwithstanding the foregoing, Participant may, in the manner established by the
Committee, designate a beneficiary or beneficiaries to exercise the rights of
Participant and receive any property distributable with respect to the Shares
upon the death of Participant.

6. Restrictive Covenants. In consideration of the terms of this Award and
Participant’s access to Confidential Information, Participant agrees to the
Restrictive Covenants set forth below. For purposes of these Restrictive
Covenants, the “Company” means UnitedHealth Group Incorporated and all of its
subsidiaries and other affiliates.

 

3



--------------------------------------------------------------------------------

(a) Confidential Information. Participant will be given access to and provided
with sensitive, confidential, proprietary and trade secret information
(“Confidential Information”) in the course of Participant’s employment. Examples
of Confidential Information include: inventions; new product or marketing plans;
business strategies and plans; merger and acquisition targets; financial and
pricing information; computer programs, source codes, models and databases;
analytical models; customer lists and information; and supplier and vendor lists
and information. Participant agrees not to disclose or use Confidential
Information, either during or after Participant’s employment with the Company,
except as necessary to perform Participant’s duties or as the Company may
consent in writing.

(b) Non-Solicitation. During Participant’s employment and for two years after
the later of (i) the termination of Participant’s employment for any reason
whatsoever, or (ii) the last scheduled vesting date under Section 4, Participant
may not, without the Company’s prior written consent, directly or indirectly,
for Participant or for any other person or entity, as agent, employee, officer,
director, consultant, owner, principal, partner or shareholder, or in any other
individual or representative capacity:

 

  (i) Solicit any business competitive with the Company from any person or
entity who (a) was a Company provider or customer within the 12 months before
Participant’s employment termination and with whom Participant had contact to
further the Company’s business, or for whom Participant provided services or
supervised employees who provided those services, or (b) was a prospective
provider or customer the Company solicited within the 12 months before
Participant’s employment termination and with whom Participant had contact for
the purposes of soliciting the person or entity to become a provider or customer
of the Company, or supervised employees who had those contacts.

 

  (ii) Hire, employ, recruit or solicit any Company employee or consultant.

 

  (iii) Induce or influence any Company employee, consultant, or provider to
terminate his, her or its employment or other relationship with the Company.

 

  (iv) Assist anyone in any of the activities listed above.

(c) Non-Competition. During Participant’s employment and for one year after the
later of (i) the termination of Participant’s employment for any reason
whatsoever, or (ii) the last scheduled vesting date under Section 4, Participant
may not, without the Company’s prior written consent, directly or indirectly,
for Participant or for any other person or entity, as agent, employee, officer,
director, consultant, owner, principal, partner or shareholder, or in any other
individual or representative capacity:

 

  (i) Engage in or participate in any activity that competes, directly or
indirectly, with any Company product or service that Participant engaged in,
participated in, or had Confidential Information about during Participant’s
employment.

 

4



--------------------------------------------------------------------------------

  (ii) Assist anyone in any of the activities listed above.

(d) Because the Company’s business competes on a nationwide basis, the
Participant’s obligations under this “Restrictive Covenants” section shall apply
on a nationwide basis anywhere in the United States.

(e) To the extent Participant and the Company agree at any time to enter into
separate agreements containing restrictive covenants with different or
inconsistent terms than those contained herein, Participant and the Company
acknowledge and agree that such different or inconsistent terms shall not in any
way affect or have relevance to the Restrictive Covenants contained herein.

By accepting this Restricted Stock Award, Participant agrees that the provisions
of this Restrictive Covenants section are reasonable and necessary to protect
the legitimate interests of the Company.

7. Forfeiture of Shares. This section sets forth circumstances under which
Participant shall forfeit all or a portion of the Shares, or be required to
repay the Company for the value realized in respect of all or a portion of the
Shares.

(a) Violation of Restrictive Covenants. If Participant violates any provision of
the Restrictive Covenants set forth in Section 6, then any unvested Shares shall
be immediately and irrevocably forfeited without any payment therefor. In
addition, for any Shares that vested within one year prior to Participant’s
termination of employment with the Company or any Affiliate or at any time after
such termination of employment, Participant shall be required to repay or
otherwise reimburse the Company, upon demand, an amount in cash or Common Stock
having a value equal to the aggregate Fair Market Value of such Shares on the
date the Shares became vested.

(b) Fraud. If the Board determines that Participant has engaged in fraud that,
in whole or in part, caused the need for a material restatement of the Company’s
consolidated financial statements, then any unvested Shares shall be immediately
and irrevocably forfeited without any payment therefor. In addition, for any
Shares that became vested during the 12-month period following the first public
issuance or filing with the Securities Exchange Commission (whichever occurs
first) of the incorrect financial statements, Participant shall be required to
repay or otherwise reimburse the Company, upon demand, an amount in cash or
Common Stock having a value equal to the aggregate Fair Market Value of such
Shares on the date the Shares became vested.

(c) In General. This section does not constitute the Company’s exclusive remedy
for Participant’s violation of the Restrictive Covenants or commission of
fraudulent conduct. The Company may seek any additional legal or equitable
remedy, including injunctive relief, for any such violations. The provisions in
this section are essential economic conditions to the Company’s grant of Shares
to the Participant. By receiving the grant of Shares hereunder, Participant
agrees that the Company may deduct from any amounts it owes Participant from
time to time (such

 

5



--------------------------------------------------------------------------------

as wages or other compensation, deferred compensation credits, vacation pay, any
severance or other payments owed following a termination of employment, as well
as any other amounts owed to Participant by the Company) to the extent of any
amounts Participant owes the Company under this section. The provisions of this
section and any amounts repayable by Participant hereunder are intended to be in
addition to any rights to repayment the Company may have under Section 304 of
the Sarbanes-Oxley Act of 2002 and other applicable law.

8. Issuance of Shares.

(a) Effective as of the Award Date, the Company shall cause the Shares to be
issued in book-entry form, registered in Participant’s name. The Shares shall be
subject to an appropriate stop-transfer order.

(b) After any of the Shares vest pursuant to Section 2, 3 or 4 and following
payment of the applicable withholding taxes pursuant to Section 10, the Company
promptly shall cause the stop-transfer order to be removed with respect to such
vested Shares.

9. Adjustments to Shares.

(a) In the event that any dividend or other distribution (whether in the form of
cash, shares of Common Stock, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Common
Stock or other securities of the Company or other similar corporate transaction
or event affecting the Common Stock would be reasonably likely to result in the
diminution or enlargement of any of the benefits or potential benefits intended
to be made available under the Award (including, without limitation, the
benefits or potential benefits of provisions relating to the vesting of the
Shares), the Committee shall, in such manner as it shall deem equitable or
appropriate in order to prevent such diminution or enlargement of any such
benefits or potential benefits, make adjustments to the Award, including
adjustments in the number and type of Shares Participant would have received;
provided, however, that the number of shares covered by the Award shall always
be a whole number.

(b) Any additional shares of Common Stock, any other securities of the Company
and any other property (except for cash dividends or other cash distributions)
distributed with respect to the Shares prior to the date or dates the Shares
vest shall be subject to the same restrictions, terms and conditions as the
Shares and shall be promptly deposited with the Secretary of the Company or a
custodian designated by the Secretary.

(c) Any cash dividends or other cash distributions payable with respect to the
Shares shall be distributed at the same time cash dividends or other cash
distributions are distributed to shareholders of the Company generally.

 

6



--------------------------------------------------------------------------------

10. Tax Matters.

(a) In order to comply with all applicable federal, state and local tax laws or
regulations, the Company may take such action as it deems appropriate to ensure
that all applicable federal, state and local payroll, withholding, income or
other taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant.

(b) On each applicable vesting date, Participant will be deemed to have elected
to satisfy Participant’s minimum required federal, state, and local payroll,
withholding, income or other tax withholding obligations arising from the
receipt of, or the lapse of restrictions relating to, the Shares, by having the
Company withhold a portion of the Shares otherwise to be delivered having a Fair
Market Value equal to the amount of such taxes (but only to the extent of the
minimum amount required to be withheld under applicable laws or regulations),
unless, on or before the applicable vesting date, Participant notifies the
Company that Participant has elected, and makes appropriate arrangements, to
deliver cash, check (bank check, certified check or personal check) or money
order payable to the Company.

11. Miscellaneous.

(a) This Award does not confer on Participant any right with respect to the
continuance of any relationship with the Company or any Affiliate, nor will it
interfere in any way with the right of the Company to terminate such
relationship at any time.

(b) Neither the Plan nor this Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company or any Affiliate and Participant or any other Person. To the extent that
any Person acquires a right to receive payments from the Company or any
Affiliate pursuant to an Award, such right shall be no greater than the right of
any unsecured creditor of the Company or any Affiliate.

(c) The Company shall not be required to deliver any Shares until the
requirements of any federal or state securities laws, rules or regulations or
other laws or rules (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.

(d) An original record of this Award and all the terms hereof, executed by the
Company, is held on file by the Company. To the extent there is any conflict
between the terms contained in this Award and the terms contained in the
original held by the Company, the terms of the original held by the Company
shall control.

(e) If a court or arbitrator decides that any provision of this Award is invalid
or overbroad, Participant agrees that the court or arbitrator should narrow such
provision so that it is enforceable or, if narrowing is not possible or
permissible, such provision should be considered severed and the other
provisions of this Award should be unaffected.

 

7



--------------------------------------------------------------------------------

(f) Participant agrees that (i) legal remedies (money damages) for any breach of
the Restrictive Covenants in Section 6 will be inadequate, (ii) the Company will
suffer immediate and irreparable harm from any such breach, and (iii) the
Company will be entitled to injunctive relief from a court in addition to any
legal remedies the Company may seek in arbitration.

(g) The Restrictive Covenants and provisions regarding the forfeiture of Shares
in this Award shall survive forfeiture of the Shares.

(h) The validity, construction and effect of this Award and any rules and
regulations relating to this Award shall be determined in accordance with the
laws of the State of Minnesota (without regard to its conflict of laws
principles).

 

8